Citation Nr: 9920766	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than April 5, 1991, 
for an award of service connection for residuals of frostbite 
of the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.  

The Board of Veterans' Appeals (Board) notes that at his 
hearing before the undersigned in May 1999 the veteran 
asserted that the Board's June 1990 decision was based on 
error.  The United States Court of Appeals for Veterans 
Claims (Court) has held that if a claimant wishes to 
reasonably raise a claim of clear and unmistakable error 
(CUE), there must be some degree of specificity as to the 
alleged error, and unless it the kind of error, that if true 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 45 
(1993).  To date, however, the veteran has not submitted a 
written motion for review of a prior Board decision based on 
CUE as required by the recently adopted directives found at 
38 C.F.R. § 20.1400, et seq., nor has a motion for 
reconsideration of that decision been filed pursuant to 
38 C.F.R. § 20.1000, et seq.  Accordingly, such motions are 
not currently pending before the Board.  If the veteran 
wishes to request review of any decisions issued by the 
Board, he is referred to 38 U.S.C.A. §§ 7103, 7111; 
38 C.F.R. §§ 20.1000, 20.1400, et seq., for guidance.


FINDINGS OF FACT

1.  In a June 1990 decision, the Board denied the veteran's 
claim of entitlement to service connection for residuals of 
frostbite.  The veteran was notified of that decision and did 
not appeal.  Thus, it became final.

2.  The veteran filed a claim to reopen the previously denied 
claim of entitlement to service connection for residuals of 
frostbite on April 5, 1991.  The claim was reopened, and 
service connection for residuals of frostbite injury right 
hand, residuals of frostbite injury left hand, residuals of 
frost bite injury right foot, and residuals of frostbite 
injury left foot was granted in a rating decision dated in 
November 1997.  The disabilities were rated 40 percent, 30 
percent, 30 percent and 30 percent, respectively, for a 
combined schedular rating of 90 percent.  The awards of 
service connection were made effective April 5, 1991.  

3.  The veteran claimed that an earlier effective date for 
the awards of service connection was warranted, and perfected 
an appeal of the subsequent denial of that claim.  

4.  The first evidence that the veteran had symptoms that 
were attributed to frostbite was Dr. I's February 1993 
statement.  


CONCLUSION OF LAW

The earliest effective date for the grant of service 
connection for residuals of a frostbite injury of the hands 
and feet is April 5, 1991.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q),(r).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that the effective date for the award of 
service connection for residuals of frostbite of his hands 
and feet should be the date he sustained the injury, which he 
reported occurred in approximately November 1944.  He 
testified before the undersigned that he filed a claim for 
service connection for frostbite at the Houston Department of 
Veterans Affairs (VA) Regional Office (RO) in 1947 because at 
that time he was unable to obtain employment due to the 
arthritis he suffered in his hands and feet as the result of 
his inservice frostbite.  

Background
The claims folder contains a WD-AGO Form 53-55, Enlisted 
Record and Report of Separation Honorable Discharge, and a 
WD-AGO Form 100, Separation Qualification Record, that both 
bear date stamps reflecting receipt of those documents by the 
Waco, Texas, VARO in November 1945, approximately one month 
following the veteran's discharge from service.  There is no 
indication that a claim of entitlement to service connection 
for residuals of frostbite was received at that time.  

The claims folder also contains a VA Form 3145, Notice of 
Assignment of C-Number, dated July 9, 1947, from the Houston 
VARO that indicates that a claim number (c-number) was 
assigned based on a Form 1950.  The Form 1950 is not in the 
claims folder, however, but VA resources reflect that a VA 
Form 1950, as of April 1945, was entitled Veteran's 
Application for a Course of Education or Training or a 
Refresher or Retraining Course under Part VIII.  The VA Form 
3145 also reports the veteran's address is in Galveston, 
Texas, but does not indicate that a claim of entitlement to 
service connection was also filed.  

A document entitled Interview Sheet for Rehab or C-File dated 
in October 1949 suggests that the veteran was receiving on-
the-job training, reflects an address for him in Bryan, 
Texas, identifies three VA forms (1905E Request for Change of 
Course, Additional Education or Training, or Transfer from 
Place of Training, 1953 Certificate of Eligibility and 
Entitlement (C/E), and 572 Request for Change of Address), 
and contains the following comments by the interviewer:  
"Transfer records to Waco after C/E is issued."  Additional 
documents were received by the Waco VARO in November 1949, 
but a claim of entitlement to service connection for 
frostbite was not among them.  

In June 1979, the veteran submitted to the Los Angeles, 
California, VARO a VA Form 21-526, Veteran's Application for 
Compensation or Pension, on which he provided the information 
required to pursue a claim of entitlement to nonservice-
connected pension benefits.  On that form he made no mention 
of disability due to residuals of frostbite.  In a VA 
examination conducted in September 1980 there is no mention 
of complaints or symptoms of frostbite.  In a VA general 
medical examination conducted in July 1982 the veteran's 
reported history of right leg cramps since 1980 was noted, 
but there was no mention of frostbite or symptoms or 
manifestations of frostbite by the veteran or by the 
examiner.  An August 1982 statement from a private medical 
doctor indicated he treated the veteran for several 
disabilities, but residuals of frostbite are not among those 
identified.  In November 1983 and October 1984, the Los 
Angeles VARO requested the veteran's service medical records 
from the National Personnel Records Center, but was informed 
on both occasions that this veteran's service medical records 
were not available, as his service was "Fire related 
service."  In June 1985, in response to the VARO's inquiry, 
the veteran's representative reported that the veteran had no 
service medical records in his possession.  

It appears that the first mention of a claim of entitlement 
to service connection for residuals of frostbite is found in 
a document from the veteran received in November 1984, in 
which he reported that he had frostbite in December 1944.  In 
a document dated in August 1985, the veteran explained that 
he sustained frostbite of the hands and legs during the 
Battle of the Bulge in November 1944, while serving the 
troops behind the battle lines as an entertainer with the 
Army's 33rd Special Service Company.  That claim was denied 
by the RO in October 1985 because there was no evidence of 
the existence of residuals of frostbite in the post-service 
medical records; it was also noted that the veteran's service 
medical records were not available.  On appeal, the Board, 
after acknowledging that the veteran's service medical 
records were not available, denied service connection because 
there was no evidence of a disability due to frostbite.  The 
veteran did not appeal that June 1990 Board decision.  

On April 5, 1991, the San Diego, California, VARO received 
the veteran's claim to reopen his claim for service 
connection for frostbite.  In support of that claim, the 
veteran submitted a statement from a person who served with 
him in which that individual described the incident during 
which the veteran asserts he sustained frostbite of the 
hands, legs and feet.  The veteran was advised by the RO that 
his claim was not reopened because there was no evidence of 
treatment for frostbite in service; the RO did not address 
whether the veteran had a current disability, however.  The 
veteran appealed that decision, and during the course of 
development of that appeal submitted a statement from a 
private medical doctor, Dr. I, dated in February 1993 that 
indicated the cause of at least some of the veteran's 
physical complaints was frostbite, although he did not 
identify which symptoms were manifestations of that 
disability.  VA examination s performed in October 1996 and 
February 1997 reflected that the veteran currently suffered 
from residuals of frostbite.  In November 1997 the claim was 
reopened and granted based on consideration of 38 C.F.R. 
§ 3.304(d) and the 1996 and 1997 VA examinations.  The 
combined service-connected disability rating was 90 percent, 
effective from April 5, 1991, the date of the reopened claim.  
The veteran was advised of that decision in a letter dated in 
November 1997.  

The veteran raised a claim of entitlement to an earlier 
effective date for service connection for residuals of 
frostbite in a letter to his Congressman, who then contacted 
the VARO in Phoenix in November 1997.  In a Statement of the 
Case sent to the veteran in April 1998 the RO explained that 
an effective date earlier than April 1991 was not warranted.  
It does not appear that the veteran was informed of his 
appellate rights regarding the VA's denial of an earlier 
effective date, but that error was harmless in light of the 
fact that the veteran subsequently perfected an appeal of 
that decision.  He expressed his disagreement with that 
decision in a VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in May 1998, and requested a travel Board 
hearing.  In a Supplemental Statement of the Case (SSOC) sent 
in October 1998, it was explained that the claim for an 
earlier effective date remained denied because the 
appropriate effective date for a claim that was reopened is 
the date of receipt of the reopened claim.  

In a document received by the Phoenix VARO in February 1999 
the veteran perfected his appeal by expressing his continued 
dissatisfaction with VA's failure to assign an earlier 
effective date for his service connection awards.  He also 
reported that VA had not considered the VA examinations 
performed in October 1976 and February 1997.  The Board notes 
there was no VA examination performed in October 1976, but 
there was one done in October 1996, and the SSOC sent to the 
veteran in April 1998 clearly explained that VA had carefully 
considered that examination.  That SSOC also clearly 
explained that the VA examination conducted in February 1997 
was considered.  The Board is satisfied that all of the 
relevant medical evidence has been considered.  

At a hearing before the undersigned held in May 1999 at the 
VARO in Phoenix, the veteran testified that he believes his 
service connection award should be effective the date he 
incurred the frostbite injury, or the date he went to the 
Houston VARO in 1947 to seek assistance required because he 
was unable to work due to residuals of frostbite.  The 
veteran has also asserted that the VA burned his service 
records in a fire in the 1970's.  The Board points out, 
however, that it does not appear that VA requested his 
service medical records until 1993, approximately 20 years 
after the fire, and so at the time of the fire it appears the 
veteran's service medical records were still in the 
possession of the service department.  


Analysis
Unless specifically provided by law, the effective date of an 
award based on an original or reopened claim shall be fixed 
in accordance with the facts found but shall not be earlier 
than the date of receipt of its application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).  

Because the veteran did not appeal the Board's June 1990 
decision denying service connection for residuals of 
frostbite, it is final and binding and it is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 5108, 
7104; 38 C.F.R. § 20.1100.  The only exception to this rule 
is when the Board has committed CUE in its decision.  
38 U.S.C.A. § 7111; 38 C.F.R. § 3.105(a).  As noted above, to 
date the veteran has not filed a motion alleging CUE in the 
Board's June 1990 decision, nor did he appeal that decision 
to the Court or seek reconsideration of that decision 
pursuant to 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1000.  
Accordingly, that Board decision is final.  

To the extent the veteran has asserted there was CUE in the 
RO's October 1985 RO decision denying service connection for 
residuals of frostbite, which decision was subsequently 
appealed to the Board and reviewed in its June 1990 decision, 
that argument must fail.  The Court has held that CUE review 
of RO decisions subsumed in a Board decision does not exist 
as a matter of law.  Dittrich v. West, 163 F. 3d 1349 (Fed. 
Cir. 1998).  As noted above, if the veteran wishes to 
challenge the propriety of the June 1990 Board decision, he 
may now file a specific claim of CUE in that, or any other, 
Board decision.  See 38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. 
§§ 20.1400, et seq.  Similarly, he may request 
reconsideration of any Board decision.  See 38 U.S.C.A. 
§ 7103; 38 C.F.R. § 20.1000.  

The Secretary cannot consider a previously denied claim 
unless it has been reopened by new and material evidence.  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1100 (1998).  

The veteran contends that because he sustained his frostbite 
injuries while serving on active duty in approximately 
November 1944, the assignment of the effective date for the 
grant of compensation should be established as of that date.  
As a matter of law, the appellant's claim is without merit.  
Pursuant to 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400, because 
the claim that was granted was filed more than one year after 
separation from active duty, the effective date of the award 
of disability compensation is fixed no earlier than the date 
of the claim that was granted.  Wright v. Gober, 10 Vet. App. 
343 (1997).  This, not the date of the injury, is the 
earliest date that can be assigned in this case.  

An effective date in 1947 is not appropriate, either.  The 
Board has considered the veteran's recent testimony that the 
Houston VARO should have been aware of his claim of service 
connection in 1947.  However, as discussed above, there is no 
indication the veteran had filed a claim of entitlement to 
service connection for residuals of frostbite at that time.  
Not until November 1984 does the record reflect that the 
veteran filed a claim of entitlement to service connection 
for residuals of frostbite, and at that time the record 
contained no diagnosis of residuals of frostbite.  As the 
denial of that claim was the subject of a final Board 
decision, the veteran' s April 5, 1991, claim to reopen that 
was subsequently granted is the claim that resulted in the 
award of service connection. 

It appears that not until 1997 did VA apply 38 C.F.R. 
§ 3.304(d), which was in effect at all times relevant hereto.  
That regulation reads as follows:  

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

38 C.F.R. § 3.304(d).  That regulation was not cited or 
discussed in any rating decisions, SOC or SSOC until 1997.  
Failure to consider a regulation is the kind of error that 
may properly be characterized as CUE.  However, as the United 
States Court of Appeals for the Federal Circuit held in 
Bustos v. West, No. 98-7069 (Fed. Cir. June 16, 1999), to 
prove the existence of CUE, the claimant must show that an 
outcome-determinative error occurred, that is, an error that 
would manifestly change the outcome of a prior decision.  In 
this case, the claim was denied by the Board in June 1990 
because there was no evidence of a current disability due to 
frostbite.  The record did not contain evidence that the 
veteran had residuals of frostbite after service until Dr. 
I's February 1993 medical statement.  Accordingly, VA's 
failure from 1984 to June 1990 to consider 38 C.F.R. 
§ 3.304(d) in reviewing the veteran's own statements that he 
suffered from frostbite in service was harmless error:  even 
had it done so, at that time there was no evidence the 
veteran currently suffered from residuals of frostbite, and 
service connection could not have been granted.  

In 1997 the RO concluded that the veteran's claim of 
entitlement to service connection was reopened, and service 
connection was granted.  As the claim to reopen was received 
in April 1991, the Board finds that the effective date of the 
subsequent award of service connection, set in accordance 
with 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r), is 
April 5, 1991.  

For the reasons set out above, the Board concludes there is 
no legal basis on which an effective date earlier than April 
5, 1991, can be assigned.  Where the law and not the evidence 
is dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
425 (1994).  The Court has specifically held that claims for 
earlier effective dates should be denied on this basis.  
Shields v. Brown, 8 Vet. App. 346, 351 (1995).


ORDER

An effective date earlier than April 5, 1991, for the award 
of service connection for residuals of frostbite is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

